Case 2:13-cv-02201-MOB-MKM ECF No. 77 filed 11/05/18                    PageID.608      Page 1 of 3




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

                                                :
 IN RE AUTOMOTIVE PARTS                         :   2:12-md-02311
 ANTITRUST LITIGATION                           :   Honorable Marianne O. Battani
                                                :
                                                :
 IN RE:                                         :
 FUEL INJECTION SYSTEMS                         :
                                                :   Case No. 2:13-cv-02201-MOB-MKM
                                                :
 THIS DOCUMENT RELATES TO:                      :
 DIRECT PURCHASER ACTIONS                       :

      ORDER GRANTING AMENDED PRELIMINARY APPROVAL OF THE
  PROPOSED SETTLEMENT WITH MITSUBISHI ELECTRIC DEFENDANTS AND
 PROVISIONAL CERTIFICATION OF DIRECT PURCHASER SETTLEMENT CLASS

       WHEREAS, Direct Purchaser Plaintiff Irving Levine Automotive Distributors, Inc.

(“Irving Levine”) is prosecuting Case No. 2:13-cv-02201, Case No. 2:15-cv-13423 (the “Action”),

within In re Automotive Parts Antitrust Litigation, Master File No. 12-md-02311 (E.D. Mich.),

both individually and on behalf of a class of direct purchasers of Fuel Injection Systems

(“Settlement Class”) against Mitsubishi Electric Corporation, Mitsubishi Electric US Holdings,

Inc., and Mitsubishi Electric Automotive America, Inc. (collectively, “Mitsubishi Electric”); and

       WHEREAS, Irving Levine and Mitsubishi Electric entered into a Settlement Agreement

(“Settlement Agreement”) dated March 12, 2018 (“Effective Date”) to resolve claims asserted in

the Amended Consolidated Class Action Complaint in this Action that Mitsubishi Electric

allegedly participated in an unlawful conspiracy to raise, fix, maintain and/or stabilize prices, rig

bids, and allocate markets and customers for Fuel Injection Systems (as defined in Paragraph 6 of

the Settlement Agreement) in violation of Section 1 of the Sherman Act; and
Case 2:13-cv-02201-MOB-MKM ECF No. 77 filed 11/05/18                 PageID.609      Page 2 of 3



       WHEREAS, on November 10, 2017, Irving Levine and proposed intervenor Vitec, L.L.C.

(“Vitec”) filed a Motion to Intervene and Add Intervenor as Additional/Substitute Class

Representative Plaintiff and for Leave to File Amended Complaint (“Motion to Substitute”) (Case

No. 2:13-cv-02201, ECF No. 53) requesting permission to add Vitec as a named direct purchaser

plaintiff and class representative in the Action; and

       WHEREAS, the Court granted the Motion to Substitute on September 24, 2018, thus

allowing Vitec to be added as a named direct purchaser plaintiff and class representative in the

Action (Case No. 2:13-cv-02201, ECF No. 71); and

       WHEREAS Paragraph 4 of the Settlement Agreement defines “Direct Purchaser Plaintiff”

to mean “the Plaintiff named in the Complaint, or if the Court grants the Motion to Intervene and

Add Intervenor as Additional/Substitute Class Representative Plaintiff and for Leave to File

Amended Complaint, No. 2:13-cv-02201, Doc. NO. 53, then ‘Direct Purchaser Plaintiff’ means

Vitec, L.L.C.; and

       WHEREAS, on September 25, 2018, the Court granted preliminary approval of the

Settlement Agreement and provisional certification of the direct purchaser settlement class and

appointed Irving Levine as Class Representative for the Direct Purchaser Settlement Class (Case

No. 2:13-cv-02201, ECF No. 72); and

       WHEREAS Mitsubishi Electric, Vitec, and Irving Levine request that the Court appoint

Vitec as a Class Representative for the Direct Purchaser Settlement Class; and

       It is hereby ORDERED as follows:

       1.      The terms of the Mitsubishi Electric Settlement Agreement are preliminarily

approved for the reasons stated in the Court’s order dated September 25, 2018 (Case No. Case

No. 2:13-cv-02201, ECF No. 72).


                                                 2
Case 2:13-cv-02201-MOB-MKM ECF No. 77 filed 11/05/18                      PageID.610       Page 3 of 3



        2.      The Settlement Class (as defined in the Court’s September 25, 2018 Order)

remains preliminarily certified for the reasons stated in the Court’s September 25, 2018 Order.

        3.      The Court finds that (a) Vitec’s claims present common issues and are typical of

the Settlement Class; (b) Vitec will fairly and adequately represent the Settlement Class; and (c)

Vitec’s interests are aligned with the interests of all other members of the Settlement Class.

        4.      The Court hereby appoints Direct Purchaser Plaintiffs Irving Levine Automotive

Distributors, Inc. and Vitec, L.L.C. to serve as Class Representatives for the Direct Purchaser

Settlement Class. In the event that Irving Levine withdraws as or ceases to be a direct purchaser

plaintiff in the Action and as Class Representative for the Direct Purchaser Settlement Class, the

appointment of Vitec will remain unaffected and Vitec will continue as the sole Class

Representative for the Direct Purchaser Settlement Class.

        5.      All other terms and findings in the Court’s September 25, 2018 Preliminary

Approval Order remain unchanged and in full effect.

IT IS SO ORDERED.

Date: November 5, 2018                                  s/Marianne O. Battani
                                                        MARIANNE O. BATTANI
                                                        United States District Judge



                                        CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing Order was served upon counsel of record via the Court's
ECF System to their respective email addresses or First Class U.S. mail to the non-ECF participants on
November 5, 2018.


                                                                s/ Kay Doaks
                                                                Case Manager




                                                   3
